Citation Nr: 0519276	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  97-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes, according to the provisions of 38 C.F.R. 
§ 3.353.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to February 1974.

This matter comes before the Board of Veterans' Appeals (or 
Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that the veteran 
was not competent to handle disbursement of VA funds.

In December 1999, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge at the RO (i.e. a Travel 
Board hearing).  A copy of that hearing transcript is in the 
claims file.  In March 2000 and October 2003, this matter was 
remanded to the RO for further development.  


FINDING OF FACT

The veteran does not have the mental capacity to contract or 
to manage his own affairs, including the disbursement of 
funds, without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 U.S.C.A. 
§ 501(a) (West 2002); 38 C.F.R. §§ 3.353 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran is competent for VA benefit purposes.  The 
record reflects that the veteran receives VA compensation 
benefits for two service-connected disabilities, most 
notably paranoid schizophrenia evaluated as 100 percent 
disabling.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

These changes, however, do not appear to be applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by VCAA).  In this case, the applicable 
regulation, 38 C.F.R. § 3.353 (2004), implements Title 38, 
United States Code, Chapter 5 (specifically, 38 U.S.C.A. 
§ 501(a) (West 2002)), not Chapter 51.  Put another way, the 
VCAA modified VA's duty to assist individuals applying for VA 
compensation and pension, and the issue currently before the 
Board is not claim for benefits under Chapter 51, but, 
rather, essentially, a claim that the veteran is competent to 
manage the disbursement of his (previously awarded) benefits.  
Cf. Lueras v. Principi, 18 Vet. App. 435 (2004) (the Court 
agreed that the VCAA did not apply to a waiver of overpayment 
claim as it was not a claim for benefits under Chapter 51, 
but, rather, an application for a waiver of overcompensation 
under Chapter 53.) 

In any event, through the statement of the case and 
supplemental statements of the case, as well as in a May 2004 
letter from the Appeals Management Center (AMC), in 
Washington, D.C., the veteran was been advised of the laws 
and regulations pertaining to his claims, and was informed of 
what evidence would be obtained and what he could do to help 
obtain additional evidence.  As such, any notice 
requirements, to the extent applicable, have been met.

With regard to the development of this claim, it is noted 
that the RO has obtained VA treatment records and records 
from the Social Security Administration (SSA).  In addition, 
the veteran has undergone several pertinent VA examinations, 
to include in June 2004.  The Board finds that appellate 
review, at this juncture, is appropriate.

Under the law, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including the 
capacity to manage disbursement of funds without limitation.  
38 C.F.R. § 3.353(a) (2004).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c) (2004).  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  Id.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
such doubt will be resolved in favor of competency.  38 
C.F.R. § 3.353(d) (2004).

A review of the evidence reflects that service connection had 
been established for schizophrenia, evaluated as 100 percent 
disabling, since 1977, and that the veteran has been deemed 
incompetent to handle the disbursement of VA funds since 
1984.  

It appears that in response to a statement from the veteran 
in January 1996, an opinion regarding the veteran's 
competency was sought.  In a May 1996 statement, a VA 
psychiatrist indicated that it would be premature to restore 
full competency but that the veteran had made good progress 
in improving his situation.  The psychiatrist noted that the 
veteran's psychosis was in partial remission, and recommended 
supervised direct pay.  

An undated report (possibly dated in June 1996) of a VA 
outpatient psychiatric evaluation reflects a diagnosis of 
schizophrenia, and notes a long history of mental illness and 
occupational and social maladjustment.  

During a March 1997 RO hearing, the veteran testified that he 
did not have a checking account or credit cards, and that his 
guardian paid his rent on his behalf.  He related that he 
submitted his bills to the guardian, who in turn paid them as 
well.  The veteran also testified that he received from his 
guardian $200 a week in spending money, the majority of which 
he gave to his spouse.  He noted that he managed his 
medication intake and was able to keep his medical 
appointments, and that he felt competent.  

Of record are multiple VA outpatient treatment reports from 
the mental health clinic, dated from 1996 in to 2003, which 
document ongoing treatment received by the veteran for his 
psychiatric/emotional difficulty.  Among other things, the 
records document ongoing marital difficulty and problems with 
his brother-in-law who lived with them, as well as is ongoing 
receipt of psychotropic medication.  

During the December 1999 Travel Board hearing the veteran and 
his spouse, who was acting as his representative, testified 
that the veteran was competent to handle his funds.  The 
veteran noted that he would be able to pay his bills, to 
include mortgage and car payments.  He testified that if he 
was found competent to handle his income, he could refinance 
his and his spouse's condominium and get out of debt.  

A VA examination was accomplished in April 2000, the report 
of which discusses the veteran's long history of mental 
illness and notes that he had been living with his spouse of 
five years.  The veteran noted that funds received from his 
guardian go directly to his spouse who gives him $2 to $3 a 
day.  He also expressed a desire to live alone, noting that 
his spouse and brother-in-law were manipulative mentally.  

Mental status examination revealed, among other things, that 
the veteran was alert and oriented times three with a 
somewhat restricted affect, and that his abstract reasoning 
was concrete.  The examiner's impression was that the veteran 
was a person with a long history of chronic paranoid 
schizophrenia who was on multiple psychotropic medications, 
and had mild symptoms of paranoia but was otherwise 
functioning to his best ability.  The examiner noted that the 
veteran was compliant with his medical visits and understood 
his need for medication, and diagnosed him with chronic 
paranoid schizophrenia, with a Global Assessment of 
Functioning Scale (GAF Scale) score of 55.  

She noted, however, that while the veteran was able to 
discuss what he would do with his finances, he did so in a 
very simplistic fashion.  She also noted that he had no 
difficulty with calculation and concentration regarding 
numbers, but that it was her assessment that at that point he 
was not competent to handle his VA funds, given his history.  

A VA field examination was conducted in April 2001, the 
report of which indicates that the veteran was responsive to 
questions asked although interrupted by arguments with his 
spouse, and that he reported no voices or visions, and was 
oriented.  Regarding the veteran's capacity to manage funds, 
the interviewer pointed out that the veteran's spouse 
completely handles the $200 sent weekly to the veteran from 
his guardian, and that the veteran was unaware of both the 
sources of his income and the sources of his monthly bills.  
The interviewer noted that despite the veteran's wishes to 
the contrary, it was apparent that his spouse would never let 
him control his allowance.  The interviewer opined that 
neither full independent fund-handling nor full fund-handling 
by the spouse was in the veteran's best interest.  In the 
case of his spouse, it was noted that some arguments stemmed 
from the veteran's belief that she was giving some of his 
allowance to her brother.

The interviewer went on to explain the breakdown of the 
veteran's full income, and explained that entrusting the 
current guardian with the handling of this income was the 
most economical and practical methods as the veteran has been 
taken advantage of in the past, particularly by family 
members.  The interviewer noted that given the veteran's 
mental health, vocational and social rehabilitation was not 
for consideration, and she did not think the veteran was 
existing in a healthy environment.  She concluded the report 
by recommending that the guardian remain in place as she 
could not conceive that the veteran had any independent fund-
handling ability.  

An April 2001 SSA record indicated that the veteran presented 
with a diagnosis of paranoid schizophrenia, and that at the 
time his thinking was circumstantial and contradictory, his 
conversation rambling and not goal oriented.  His memory and 
orientation were good, and an examiner indicated that he was 
too impaired for employment or employment training.  It was 
noted that the veteran was not independent in the activities 
of daily living.  

A VA examination report of September 2002 reflects that the 
claims folder, including the field examination report, was 
reviewed.  During the examination, the veteran indicated that 
he was going through a divorce with his spouse.  Mental 
status examination revealed that the veteran exhibited no 
psychomotor agitation or retardation, and that he appeared to 
have some insight into his psychiatric illness.  He speech 
was normal, mood frustrated, and affect somewhat flat.  He 
denied hallucinations, and there was no evidence of 
delusions.  His insight and judgment appeared intact.  

The examiner noted that she agreed that at that time 
independent fund-handling would not be in the veteran's best 
interest.  She recommended revisiting this issue once the 
divorce or relationship problem was settled.  The examiner 
pointed out that the veteran had more insight than expected, 
and that he did know what his bills were and when they needed 
to be paid.  She noted that he was compliant with his 
medications, and was not homicidal or suicidal.  As a result 
of this examination, the veteran was diagnosed with paranoid 
schizophrenia with a GAF score of 58.  

Another VA examination was accomplished in June 2004, the 
report of which indicates that while the veteran expressed 
his desire to control his own money he spoke with a looseness 
of association, mentioning multiple difficulties he had and 
that it was hard to keep up with the activities of daily 
living.  It was noted that the veteran had run out of his 
medication the past few months, and that a month earlier 
experienced auditory hallucinations.  

Objective findings on examination included that the veteran 
displayed no psychomotor agitation or retardation, that he 
was pleasant and cooperative, and his speech was at a normal 
rate, tone, and volume.  The veteran did demonstrate loose 
associations and tangenitality, his mood was fair, and his 
affect was in the normal range.  He denied hallucinations as 
well as suicidal and homicidal ideations.    

The examiner's assessment was that independent fund-handling 
would not be in the veteran's best interest, as he was having 
difficulty managing his psychotropic medication and was 
unable to discuss his bills in depth.  In addition, the 
examiner noted that the veteran was unable to discuss a 
budget, demonstrated a looseness of associations, and had a 
recent exacerbation of his mental illness after running out 
of his medication.  Finally, the examiner noted that the 
veteran continued to be in a relationship with his spouse, 
who he thought was sending money to her brother.  As a result 
of this examination, the veteran was diagnosed with paranoid 
schizophrenia with a GAF score of 52.   

As previously noted, the veteran and his representative 
assert that he is competent to handle his affairs.  As 
clearly documented, the veteran suffers from mental 
disability, specifically paranoid schizophrenia, evaluated as 
100 percent disabling, and has not been found to be competent 
since 1984.  Since the time the veteran filed his competency 
claim in 1996, the medical evidence reflects that he 
continues to suffer from paranoid schizophrenia and that he 
remains incompetent for VA purposes because he lacks the 
capacity to manage his own affairs, to include the 
disbursement of VA benefits.

Specifically, and as discussed above, the psychiatrist in 
1996 was of the opinion that a competency determination was 
premature and recommended supervised direct pay.  Outpatient 
treatment records dated between that time and 2000 reflect 
ongoing treatment for psychiatric difficulty, and while the 
veteran was shown to be oriented and alert on examination in 
April 2000, he was diagnosed with paranoid schizophrenia with 
mild symptoms, and the examiner found that he was not 
competent to handle his funds.

In addition, in April 2001 the field examiner, while noting 
that the veteran was responsive to questions and was 
oriented, nevertheless opined that it was not in his best 
interest to handle his funds, noting that he was unaware of 
both the source of his income and monthly bills.  In fact, 
she noted that she could not conceive such a scenario.  As 
also noted above, an April 2001 SSA record reflected that the 
veteran's thinking was circumstantial and contradictory at 
the time, that his conversation was rambling, and that he was 
too impaired for employment.  And on examination of September 
2002, a VA examiner, after making findings including that the 
veteran had more insight than expected, agreed that 
independent fund-handling was not in the his best interest.  

Most recently, in June 2004, the veteran spoke with looseness 
of association and demonstrated tangentiality, related that 
he had multiple difficulties, was having difficulty managing 
his medication, and the examiner's assessment was that 
independent fund-handling would not be in the his best 
interest.  

In short, it has been the consistent and definite opinion of 
the medical authorities who have reviewed the matter, that 
the veteran clearly lacks the capacity to manage his own 
affairs, to include the disbursement of VA benefits.  This is 
reflected by the VA psychiatric examination reports dated in 
1996, 2000, 2002, and 2004, as well as the report of the 2001 
Field Examination.  

The Board recognizes that the veteran believes that he is 
mentally competent and should have control over his own 
funds.  There is no indication in the record that he has a 
medical background or training and therefore his opinion is 
not of the probative value that is accorded to the extensive 
expert medical evidence of record on that matter.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted above, 
the medical evidence is clear and convincing, including the 
unanimous assessment of those medical authorities who 
examined the veteran, that the veteran does not have the 
mental capacity to contract or to manage his own affairs, 
including the disbursement of funds, without limitation.  

ORDER

The veteran is not competent for VA benefit purposes.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


